DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 6/16/2020.  These drawings are acceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: The specification references to figs 1-11 of the PCT/EP2018/085789. However, there is corresponding drawing submitted in the current application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20190003136 A1) in view Thibault (US 20160318423 A1) and Ishikawa (US 20150308645 A1)

With regards to Claim 12 (new): Kimura disclose(s):
A snow groomer (figs 1-13; see [0010-0012] for groomer capable of removing snow) 
at least one lighting element (90 [0074]) comprising a laser (laser [0074]) configured to 
Kimura does not disclose(s):
the snow groomer configured to maintain at least one of ski slopes and cross-country ski trails, the snow groomer comprising: 
the at least one lighting element configured to self-level via a gyroscope sensor
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have configured the snow groomer of Kimura to maintain at least one of ski slopes and cross-country ski trails since has been held that a recitation with respect to the manner in which a claimed apparatus (snow groomer of Kimura) is intended to be employed (maintain at least one of ski slopes and cross-country ski) does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Further, Thibault teaches
the snow groomer configured to maintain at least one of ski slopes and cross-country ski trails [0073], 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Kimura by configuring the snow groomer to maintain at least one of ski slopes and cross-country ski trails as disclosed by Thibault in order to safely maintain roads/trails in snowed areas as taught/suggested by Thibault ([0003, 0004]).
Kimura as modified does not disclose(s):
the at least one lighting element configured to self-level via a gyroscope sensor
Ishikawa teaches
the at least one lighting element configured to self-level via a gyroscope sensor [0022, 0061]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of modified Kimura by implementing the at least one lighting element configured to self-level via a gyroscope sensor as disclosed by Ishikawa in order to improve accuracy of self-leveling light while automatically adjusting emission of a vehicle light as taught/suggested by Ishikawa ([0003, 0004]).

With regards to Claim 13 (new): Kimura as modified disclose(s):
The snow groomer of Claim 12, 
Kimura further disclose(s):
wherein the visually detectable manner comprises an object-related optical recognition of the surroundings of the snow groomer (104; [0075]).

With regards to Claim 14 (new): Kimura as modified disclose(s):
The snow groomer of Claim 12, 
Ishikawa further disclose(s):
further comprising a gyroscope (0061) configured to determine a current location of the snow groomer via detecting changes in direction (the examiner takes the position that all gyroscopes detect at least changes in direction) 
Kimura further disclose(s):
measuring distances [0082].

With regards to Claim 15 (new): Kimura as modified disclose(s):
The snow groomer of Claim 12, 
Kimura further disclose(s):
wherein the pattern having the structure on the ground of the surroundings of the snow groomer is controlled as a function of at least one of: 
a driving speed, a steering angle, a selected gear, and an inertial sensor configured to detect an inclination of the snow groomer [0086].

With regards to Claim 16 (new): Kimura as modified disclose(s):
The snow groomer of Claim 12, 
Kimura further disclose(s):
which includes a lens (98, 96; fig 3) configured to optically transform the laser beam such that the laser beam generates the pattern directed towards the ground from a mounted position on the snow groomer (see fig 9).

With regards to Claim 17 (new): Kimura as modified disclose(s):
The snow groomer of Claim 12, 
Kimura further disclose(s):
wherein the structure of the pattern comprises one of: a grid structure [0078], a point structure, a circular structure and a line structure.

Claim(s) 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20190003136 A1) in view of Ishikawa (US 20150308645 A1)

With regards to Claim 25 (new): Kimura disclose(s):
A lighting element (90; fig 4) configured to be coupled to a snow groomer (fig 4), the lighting element comprising: 
a laser (90; laser [0074]) configured to emit a laser beam configured to project a pattern having a structure on the ground of the surroundings of the snow groomer (see grid  in [0074]; see figs 4-10), wherein the pattern is configured to be distorted in a visually detectable manner on at least one of an obstacle of the surroundings of the snow groomer and a topographical condition of the surroundings of the snow groomer (see fig 10; see  [0089]), and 
Kimura does not disclose(s):
a gyroscope configured cause a self-levelling of the laser.
Ishikawa teaches
a gyroscope configured cause a self-levelling of the laser [0022, 0061]
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Kimura by implementing a gyroscope configured cause a self-levelling of the laser as disclosed by Ishikawa in order to improve accuracy of self-leveling light while automatically adjusting emission of a vehicle light as taught/suggested by Ishikawa ([0003, 0004]).

With regards to Claim 26 (new): Kimura as modified disclose(s):
The lighting element of Claim 25, 
Kimura further disclose(s):
wherein the visually detectable manner comprises an object-related optical recognition of the surroundings of the snow groomer(104; [0075]).

With regards to Claim 27 (new): Kimura as modified disclose(s):
The lighting element of Claim 25, 
Kimura further disclose(s):
which includes a lens (98, 96; fig 3)configured to optically transform the laser beam such that the laser beam generates the pattern directed towards the ground from a mounted position on the snow groomer (see fig 9)..

With regards to Claim 28 (new): Kimura as modified disclose(s):
The lighting element of Claim 25, 
Kimura further disclose(s):
wherein the structure of the pattern comprises one of a grid structure [0078], a point structure, a circular structure and a line structure.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20190003136 A1) in view Thibault (US 20160318423 A1) and Ishikawa (US 20150308645 A1) as applied in claim 12, and further in view of Merlaku (DE 202016004062 U1; see translated portion)

With regards to Claim 18 (new): Kimura as modified disclose(s):
The snow groomer of Claim 12, 
Kimura as modified does not disclose(s):
wherein the at least one lighting element comprises a side laser  configured to project an additional structure onto the ground beside the snow groomer, wherein the side laser is mounted on one of a side of a cabin of the snow groomer and a top of the cabin of the snow groomer.
Merlaku teaches
wherein the at least one lighting element comprises a side laser (1; fig 3) configured to project an additional structure onto the ground beside the snow groomer (4), wherein the side laser is mounted on one of a side of a cabin of the snow groomer and a top of the cabin of the snow groomer (see two units 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of modified  Kimura by implementing wherein the at least one lighting element comprises a side laser (90; fig 4) configured to project an additional structure onto the ground beside the snow groomer, wherein the side laser is mounted on one of a side of a cabin of the snow groomer and a top of the cabin of the snow groomer as disclosed by Merlaku in order to effectively warning people around the groomer  as taught/suggested by Merlaku ([last 13 lines in page 4]).

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20190003136 A1) in view Thibault (US 20160318423 A1) and Ishikawa (US 20150308645 A1) as applied in claim 12, and further in view of Graham (GB 2507352 A)

With regards to Claim 23 (new): Kimura as modified disclose(s):
The snow groomer of Claim 12, 
wherein the laser is mounted on an 
Kimura as modified does not disclose(s):
wherein the laser is mounted on an extendable and retractable telescopic arm. 
Graham teaches
wherein the laser is mounted on an extendable and retractable telescopic arm (see 2; [lines 1-8 in page 2]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of modified  Kimura by implementing wherein the laser is mounted on an extendable and retractable telescopic arm as disclosed by Graham in order to automate the deployment of a light unit as taught/suggested by Graham ([lines 1-8 in page 2]).

With regards to Claim 24 (new): Kimura as modified disclose(s):
The snow groomer of Claim 23, 
Graham further discloses
wherein the extendable and retractable telescopic arm is one of electrically controlled and controlled by an electric motorized actuator ([lines 1-8 in page 2]).

Claim(s) 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20190003136 A1) in view of Ishikawa (US 20150308645 A1) as applied in claim 25, and further in view of Merlaku (DE 202016004062 U1; see translated portion)

With regards to Claim 29 (new): Kimura as modified disclose(s):
The lighting element of Claim 25, 
Kimura as modified does not disclose(s):
further comprising a side laser configured to project an additional structure onto the ground beside the snow groomer, wherein the side laser is mountable on one of a side of a cabin of the snow groomer and a top of the cabin of the snow groomer.
Merlaku teaches
further comprising a side laser (1; fig 3) configured to project an additional structure onto the ground beside the snow groomer (4), wherein the side laser is mountable on one of a side of a cabin of the snow groomer and a top of the cabin of the snow groomer  (see two units 1).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of modified  Kimura by implementing a side laser configured to project an additional structure onto the ground beside the snow groomer, wherein the side laser is mountable on one of a side of a cabin of the snow groomer and a top of the cabin of the snow groomer as disclosed by Merlaku in order to effectively warning people around the groomer  as taught/suggested by Merlaku ([last 13 lines in page 4]).

Claim(s) 34-35  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 20190003136 A1) in view of Ishikawa (US 20150308645 A1) as applied in claim 12, and further in view of Graham (GB 2507352 A)

With regards to Claim 34 (new): Kimura as modified disclose(s):
The lighting element of Claim 25, 
Kimura as modified does not disclose(s):
wherein the laser is mountable on an extendable and retractable telescopic arm.
Graham teaches
wherein the laser is mounted on an extendable and retractable telescopic arm (see 2; [lines 1-8 in page 2]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of modified  Kimura by implementing wherein the laser is mounted on an extendable and retractable telescopic arm as disclosed by Graham in order to automate the deployment of a light unit as taught/suggested by Graham ([lines 1-8 in page 2]).

With regards to Claim 35 (new): Kimura as modified disclose(s):
The lighting element of Claim 34, 
Graham further discloses
wherein the extendable and retractable telescopic arm is one of electrically controlled and controlled by an electric motorized actuator ([lines 1-8 in page 2])..

Allowable Subject Matter
Claim(s) 19-22 and 30-33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim(s) 19: the prior art fail to disclose a/an snow groomer requiring:
wherein the at least one lighting element comprises a plurality of lasers mounted on a rotatable drum body on a side of the snow groomer, the plurality of lasers mounted on the rotatable drum body configured to emit the laser beams through a plurality of different lenses, in combination with other limitations of the claim.
With regards to claim(s) 21: the prior art fail to disclose a/an snow groomer requiring:
wherein the at least one lighting element comprises a glass element in which a plurality of mirror elements are embedded and arranged on an outer circumference of a rotatable drum body, the mirror elements configured to reflect the laser beam, in combination with other limitations of the claim.
With regards to claim(s) 30: the prior art fail to disclose a/an snow groomer requiring:
a plurality of lasers mountable on a rotatable drum body on a side of the snow groomer, the plurality of lasers mountable on the rotatable drum body configured to emit the laser beams through a plurality of different lenses, in combination with other limitations of the claim.
With regards to claim(s) 32: the prior art fail to disclose a/an snow groomer requiring:
a glass element in which a plurality of mirror elements are embedded and arranged on an outer circumference of a rotatable drum body, the mirror elements configured to reflect the laser beam, in combination with other limitations of the claim.
With regards to dependent claim(s) 20, 22, 31,and 33; it/they are allowable in virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844